In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-15-00052-CR
                                      No. 07-15-00053-CR
                                 ________________________

                           STACIE ANN KENEMORE, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 108th District Court
                                    Potter County, Texas
      Trial Court Nos. 66,764-E & 66,765-E; Honorable Douglas R. Woodburn, Presiding


                                           August 7, 2015

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      In 2013, in exchange for a plea of guilty, Appellant, Stacie Ann Kenemore, was

convicted of theft over $1,500 and under $20,000, a state jail felony,1 in cause numbers

66,764-E and 66,765-E. She was sentenced to two years confinement, suspended in

favor of community supervision for five years. In cause number 66,764-E, she was


      1
          TEX. PENAL CODE ANN. § 31.03(e)(4) (West Supp. 2014).
assessed a $1,000 fine and ordered to pay $4,000 in restitution. In March 2014, the

State moved to revoke Appellant’s community supervision for violations of the terms

and conditions thereof. At a hearing on the State’s motion, Appellant pleaded true to

some but not all of the State’s allegations. The State presented evidence of Appellant’s

violations and the trial court revoked her community supervision and assessed

punishment at two years confinement in a state jail facility, with the sentences to run

concurrently. The court also reassessed the $1,000 fine and $4,000 in restitution in

cause number 66,764-E. In presenting this appeal,2 counsel has filed an Anders3 brief

in support of a motion to withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, the record reflects no

potentially plausible basis for reversal of Appellant’s conviction. Anders v. California,

386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252
S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel candidly discusses why, under the

controlling authorities, the record supports that conclusion.                 See High v. State, 573
S.W.2d 807, 813 (Tex. Crim. App. 1978). Counsel has demonstrated he has complied

with the requirements of Anders and In re Schulman by (1) providing a copy of the brief

to Appellant, (2) notifying her of her right to review the record and file a pro se response

if she desired to do so,4 and (3) informing her of her right to file a pro se petition for


       2
         The Texas Court of Criminal Appeals granted Appellant an out-of-time appeal in each case. Ex
parte Kenemore, Nos. WR-82,627-01 & WR-82,627-02, 2015 Tex. Crim. App. Unpub. LEXIS 67 (Tex.
Crim. App. Jan. 28, 2015).
       3
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       4
          See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014) (regarding Appellant’s right of
access to the record for the purpose of filing a pro se response).

                                                      2
discretionary review. In re Schulman, 252 S.W.3d at 408.5 By letter, this court granted

Appellant an opportunity to exercise her right to file a response to counsel’s brief.

Appellant did not file a response. Neither did the State favor us with a brief.


        By the Anders brief, counsel evaluates the underlying proceedings and candidly

concedes that reversible error is not presented. We agree with counsel.


        STANDARD OF REVIEW

        When reviewing an order revoking community supervision, the sole question

before this court is whether the trial court abused its discretion. Rickels v. State, 202
S.W.3d 759, 763 (Tex. Crim. App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex.

Crim. App. 1984); Jackson v. State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983). In a

revocation proceeding, the State must prove by a preponderance of the evidence that

the probationer violated a condition of community supervision as alleged in the motion

to revoke. Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993). When more

than one violation of the conditions of community supervision is alleged, a single

violation is adequate and the revocation order shall be affirmed if at least one sufficient

ground supports the court’s order. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim.

App. 1980); Jones v. State, 571 S.W.2d 191, 193 (Tex. Crim. App. 1978). The trial

court abuses its discretion in revoking community supervision if, as to every ground

alleged, the State fails to meet its burden of proof. Cardona, 665 S.W.2d at 494. In

        5
           Notwithstanding that Appellant was informed of her right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must
comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within
five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together
with notification of her right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d
at 408 n.22 & 411 n.35. The duty to send the client a copy of this court’s decision is ministerial in nature,
does not involve legal advice, and exists after the court of appeals has granted counsel’s motion to
withdraw. Id. at 411 n.33.

                                                      3
determining the sufficiency of the evidence to sustain a revocation, we view the

evidence in the light most favorable to the trial court's ruling.     Jones v. State, 589
S.W.2d 419, 421 (Tex. Crim. App. 1979). Additionally, a plea of true standing alone is

sufficient to support a trial court’s revocation order. Moses v. State, 590 S.W.2d 469,

470 (Tex. Crim. App. 1979).


      ANALYSIS

      Appellant’s community supervision officer testified that after Appellant was

processed for her period of community supervision in August 2013, she never reported

to the Community Supervision Department as required. Her community supervision

officer had difficulty locating her at the address provided and, except for voicemails, was

unable to contact her by telephone. Appellant failed to report an arrest for criminal

trespass and failed to comply with financial obligations required by the terms of her

community supervision.


      Appellant testified she failed to report the first month because she was sick but

had left a message with her community supervision officer. Her excuse for not reporting

thereafter was that she was having domestic problems and was trying to find a new

home and employment. Although she admitted receiving some mail at her apartment,

she denied receiving a letter from the Department regarding her failure to report. She

asked the trial court to reinstate her community supervision. Based on her pleas of true

to some of the State’s allegations and the evidence presented, the trial court did not

abuse its discretion in revoking Appellant’s community supervision.




                                            4
      We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488
U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at

409; Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no

such issues. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After

reviewing the record and counsel’s brief, we agree with counsel that there is no

plausible basis for reversal. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005).


      Accordingly, the trial court’s judgment is affirmed and counsel's motion to

withdraw is granted.




                                              Patrick A. Pirtle
                                                   Justice



Do not publish.




                                          5